Citation Nr: 1042406	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite 
to the lower extremities.

2.  Entitlement to an initial compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to April 
1958.  He thereafter served in the U.S. Air Force Reserves until 
June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO in Houston, Texas, has processed the case since that time.  

This matter also comes before the Board on appeal of an April 
2007 rating decision by the Houston RO, which granted service 
connection for allergic rhinitis and assigned a noncompensable 
evaluation therefor.  

The Veteran testified before a Decision Review Officer (DRO) at a 
hearing at the RO in January 2007.  Subsequently, the Veteran 
testified before the undersigned at a Board Videoconference 
hearing in April 2009.  Transcripts of these proceedings are 
associated with the claims file.  The Board remanded the case in 
June 2009 for further development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).

For reasons already explained in the June 2009 remand, the Board 
has recharacterized the frostbite issue to reflect that it is an 
original appeal of that matter.

In February 2010 correspondence the Veteran requested that he be 
afforded an additional Videoconference Board hearing.  Pursuant 
to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107.  As above, the Veteran 
testified before the undersigned at a Board Videoconference 
hearing in April 2009. The Veteran is not entitled to an 
additional hearing. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no in-service evidence of cold injury to the lower 
extremities and no credible medical evidence linking the 
Veteran's current bilateral lower extremity disorder to active 
service.

2.  The Veteran's allergic rhinitis is manifested by congestion, 
headaches, and head pain, but not by polyps or by obstruction of 
either nasal passageway to 50 percent or more, or by purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity disability, claimed as residuals of 
frostbite, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2010).

2.  The criteria for a compensable disability rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6522 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he experienced frostbite to his feet 
during his military service and currently suffers from residuals 
of this experience.  He also contends that his service-connected 
allergic rhinitis is more disabling than currently evaluated.

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

If a disability is determined to be service connected it will be 
assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  When the 
schedule does not provide a zero percent evaluation for in a 
Diagnostic Code, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

Analysis

1.	 Residuals of Frostbite to the Lower Extremities

The Veteran contends that he experienced frostbite to his feet 
when he flew into Korea during the Winter of 1957, and was 
exposed to ice and snow.  He explains that he was trapped for 5 
days during this time, and was treated for his frostbite at an 
aid station.  He explained that records of this treatment were 
apparently not transferred to his main base. 

Service treatment records are entirely silent for any reference 
to frostbite or cold injury.  At entrance into service, the 
Veteran reported a history of occasional leg cramps; he did not 
report any such symptoms on subsequent examinations.  The records 
are silent for any complaints or findings regarding the lower 
extremities, except for one occasion in 1957 when he was treated 
for a left ankle sprain, and another occasion the same year when 
he was treated for hives which extended throughout his body and 
into his legs.  No lower extremity complaints or findings were 
evidenced at an October 1954 flight physical, a February 1956 
annual examination, or at the February 1958 discharge 
examination.   The records show the Veteran was temporarily 
removed from flight status a number of times from 1956 through 
1958 for conditions not involving the lower extremities (namely, 
lip dermatitis, conjunctivitis, aerotitis, otitis media, 
epididymitis, and an upper respiratory infection).  An October 
1962 flight physical conducted during the Veteran's period in the 
Reserves is silent for any lower extremity complaints or 
findings.

Service personnel records show that the Veteran served from 
October 1956 to April 1958 in the Far East with a troop carrier 
squadron. 

Private medical records on file from July 1969 to April 2006 are 
silent for any reference to lower extremity complaints (except 
with respect to knee pain beginning in 1999) until 2004.  In 
December 2004, the Veteran complained of intermittent 
paresthesias affecting both feet.  The clinician indicated that 
the etiology of the paresthesias was unclear.  In 2006, the 
records began to record the Veteran's assertion that he had 
experienced numbness and tingling in his legs for 40 years; he 
was diagnosed with peripheral neuropathy.
 
In a statement dated in August 2005, Dr. D.B.T. indicated that he 
had treated the Veteran for approximately 18 years, and that when 
he first met the Veteran, the Veteran reported experiencing 
frostbite to the feet in service.  Dr. D.B.T. indicated that the 
frostbite had caused the Veteran chronic discomfort throughout 
the 18 years, and he explained that the Veteran mentioned this 
discomfort on multiple occasions. 

During his January 2007 hearing, the Veteran testified that he 
was a loadmaster and radio operator in service.  He explained 
that he flew into Korea at one point and was stuck on the ground 
for several days, during which he received frostbite to his feet.  
He testified that he was treated for the frostbite in Korea and 
in Japan, and was told it was a mild case. He testified that he 
has experienced numbness and tingling in his legs since that 
time.  At his April 2009 hearing before the undersigned, the 
Veteran testified that he was marooned for several days in 
inclement weather while in Korea.  He explained that this 
resulted in his hospitalization for a severely damaged left foot.  
He testified that shortly afterwards, his plane had to make an 
emergency landing in Iwo Jima for some type of swelling.  

In a March 2009 statement, Dr. S.V.D. indicated that the Veteran 
experienced pain and discomfort in both feet.  He noted that the 
Veteran reported to him a history of frostbite during service in 
Korea.  Dr. S.V.D. reported clinical findings for the Veteran, 
and diagnosed plantar fasciitis of both feet.

In April 2009 statements, the Veteran's brother, P.A., and a 
friend, A.S., indicated that the Veteran experienced frostbite in 
service.  P.A. stated that during service the Veteran damaged his 
left foot during an emergency stop in Korea.  A.S. contended that 
when he asked the Veteran shortly after service about a slight 
limp, the Veteran purportedly told him about suffering frostbite 
in Korea.

The Veteran attended a VA examination in October 2009, at which 
time the claims file was not available for the examiner's review.  
The Veteran reported experiencing frostbite to his feet in 
January or February of 1957.  He explained that he was working on 
the flight line 10 to 15 hours a day, which led to pain, 
discoloration and the sticking together of his toes.  He 
indicated that he was hospitalized for those symptoms, and 
treated with massage, cream and painkillers.  He reported a 
second frostbite episode a short time later in Japan, for which 
he received the same treatment.  The examiner noted that the 
frostbite was sustained under combat conditions.  After physical 
examination of the Veteran and X-ray studies showing degenerative 
changes in the feet, the examiner diagnosed the Veteran with 
frostbite in the lower extremities, and concluded that the 
arthritis at least as likely as not was due to residuals of cold 
injury.  The examiner clarified, however, that this was true only 
if the cold injury was confirmed.  In a November 2009 addendum, 
the examiner indicated that he had reviewed the claims file, 
which did not contain any medical documentation of frostbite in 
service.  The examiner concluded that the Veteran's arthritis 
therefore was not due to frostbite or cold injury.

The Board initially notes that although the October 2009 examiner 
wrote down that the claimed frostbite injury was incurred in 
combat conditions, the Veteran clearly never served in combat.  
He visited Korea well after the ending of the Korean conflict, 
did not receive any awards or decorations indicative of combat, 
and at no other point has suggested he served in combat.  The 
provisions of 38 U.S.C.A. § 1154(b) therefore are not for 
application. 

The service treatment records are entirely silent for any 
reference to a cold injury to the lower extremities.  The Veteran 
nevertheless contends that not only did he sustain frostbite to 
his feet, he was hospitalized for several days to treat the cold 
injury.  The credibility of his statement is undermined, however, 
not only by the absence of records that would undoubtedly be 
generated by an event as significant as hospitalization, but also 
by the absence of even a single reference in the subsequent 
service records covering more than a year of additional service 
to any cold weather injury, or to his currently claimed symptoms 
of numbness.  Although the Veteran contends that the service 
treatment records must be incomplete if they do not show 
treatment for frostbite, the Board finds that they are complete 
on their face, and given the absence of any reference to a cold 
weather injury or residuals in any of the subsequent records, 
that the absence of any reference to frostbite is more consistent 
with the incident never having occurred.  The Board also points 
out that the Veteran was regularly pulled from flight status from 
1956 through 1958 for conditions as minor as an upper respiratory 
condition, and it is highly doubtful that he would have been 
allowed to remain in flight status for something as severe as 
frostbite requiring hospitalization.

The Board also notes that his account of the frostbite itself has 
been inconsistent.  At his January 2007 hearing, he testified 
that his service physicians told him the frostbite was mild in 
nature.  This is inconsistent with him then reporting that he was 
hospitalized for the injury.  At his June 2009 hearing, he 
instead testified that the injury was quite severe. 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the Board 
may weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  In this 
case, however, it is not only the mere absence of contemporaneous 
evidence, it is the absence of that evidence when the Veteran has 
specifically indicated that the injury at issue was documented.  
The fact that the treatment specifically mentioned by the Veteran 
is not, in fact, shown weighs against the credibility of his 
account of a cold weather injury.  So too does the absence of 
records mentioning the numbness symptoms he claims to have 
experienced in service, when compared against the fact that his 
flight status was suspended for a number of reasons during the 
relevant period, but never once for numbness in the legs or a 
cold weather injury.  The Board accordingly finds the Veteran's 
account of a cold weather injury to his lower extremities in 
service to lack credibility.  

The Board additionally finds the Veteran's account of 
experiencing numbness in the lower extremities in service and 
prior to 2004 to lack credibility.  The record contains private 
medical reports dating back to 1969, all of which are entirely 
silent for any reference to a cold weather injury to the legs, or 
to complaints of lower extremity numbness until 2004.   Even when 
he reported the paresthesias complaints in 2004, he did not 
mention a cold weather injury in service, or a history of 
numbness prior to 2004.  The clinician in fact indicated that the 
etiology was unclear.   It was not until after he filed his claim 
seeking service connection that he began informing his treating 
clinicians that he experienced frostbite in service.  Given the 
absence of any mention by the Veteran of pertinent complaints 
until 2004, and as even at that point he did not suggest a 
service origin for the complaints, the Board finds his account of 
symptoms prior to 2004 to be incredible.

The Board has considered the accounts of the Veteran's brother, 
P.A., and friend A.S.  P.A. appears to merely restate the 
Veteran's position, and gives no indication that he has personal 
knowledge of any frostbite injury in service outside of what the 
Veteran told him in connection with the current claim.  The Board 
does not find his re-iteration of the Veteran's contentions to be 
probative as to whether the Veteran experienced a cold weather 
injury in service.  As to A.S., the Board finds his account of 
seeing the Veteran with a limp right after service and learning 
then from the Veteran of the frostbite injury to lack 
credibility.  Given the absence of any mention in the service 
treatment records of a cold weather injury or other foot injury, 
the Board finds it highly doubtful that a foot injury severe 
enough to cause a limp would not have been noticed by the flight 
surgeons who continually took the Veteran off flying status for 
even minor ailments.  Moreover, the Board again notes that the 
post-service treatment records on file do not even once mention 
foot problems until 2004.  A.S. presents his statement to VA more 
than 40 years after the Veteran left service, and given the 
absence of contemporaneous treatment for cold weather problems, 
let alone problems severe enough to cause a limp, the Board finds 
that A.S.'s recollections are either unreliable due to the 
passage of time, or untruthful.  In either case, his statement 
lacks credibility.

The same is true of Dr. D.B.T.'s statement.  Dr. D.B.T. would 
have the Board accept that when he first met the Veteran (decades 
after service), he immediately learned of the frostbite injury, 
and that the Veteran since that first meeting regularly reported 
the numbness symptoms.  The Board points out, however, that Dr. 
D.B.T.'s treatment records extending back many years are on file, 
and contain no reference to a history of a frostbite injury, or 
to complaints of lower extremity numbness.  The Board finds it 
unlikely Dr. D.B.T. would document numerous complaints by the 
Veteran through the years, except for something such as numbness 
in the lower extremities from a frostbite injury.  The Board 
finds Dr. D.B.T.'s statement to lack candor, and therefore 
credibility, as to his account of what the Veteran purportedly 
told him years prior to filing the instant claim.

Other than the assertions of the Veteran, the only evidence 
linking his current lower extremity problems to service consists 
of Dr. D.B.T.'s statement.  The Board notes that although Dr. 
S.V.D. faithfully recorded the Veteran's assertions concerning 
frostbite in service, Dr. S.V.D. pointedly did not further 
address the etiology of the Veteran's current foot problems.   
Dr. D.B.T.'s opinion is based solely on the history provided by 
the Veteran, which the Board has found to lack credibility.  He 
essentially found that the current lower extremity problems are 
due to frostbite in service, but as already discussed, the 
competent and credible evidence does not establish that this 
event or injury occurred.

In contrast, the October 2009 examiner, once he reviewed the 
Veteran's claims file and actual medical history, concluded that 
the Veteran did not have a cold weather injury in service, and 
that the lower extremity disabilities were not related to 
service.  This opinion is supported by the competent and credible 
evidence showing that no cold weather injury occurred in service.

The Board has considered the opinion of the Veteran himself.  A 
Veteran in some cases is competent to diagnose a disorder, and in 
other cases to also relate that disorder to service.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This case involves 
whether the Veteran sustained a cold weather injury in service, 
and in the Board's opinion that is not a disorder so observable 
as to susceptible to lay diagnosis.  Even if it were, the 
probative value of the Veteran's self-diagnosis of frostbite is 
outweighed by the evidence showing that no such injury occurred 
in service.  Moreover, even if he were competent to relate his 
current lower extremity problems to service, the probative value 
of his opinion would be outweighed by the opinion of the October 
2009 examiner.

In sum, the competent and credible evidence shows that the 
Veteran did not in service suffer a cold weather injury, and did 
not develop lower extremity disorders until decades after 
service.  Moreover, the competent evidence on file indicates that 
the lower extremity disorders are not related to service.  

The Board consequently concludes that the preponderance of the 
evidence is against the claim.  The claim therefore is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.	 Allergic Rhinitis

Service connection for allergic rhinitis was granted in April 
2007.  The disorder was assigned a noncompensable evaluation 
effective December 30, 2004.  This evaluation has remained in 
effect since that time. 

Private medical records on file for July 1969 to May 2007 
document a long history of treatment for allergic rhinitis, with 
complaints of congestion, headaches, and head pain.  His 
prescribed medications included Tavist D and Beconase.  A May 
2007 nasopharyngolaryngoscopy showed moderate diffuse 
inflammation in the nasopharynx, with no other pertinent 
abnormalities.

In a May 1977 statement, Dr. J.P.M. indicated that the Veteran 
had perennial allergic rhinitis with secondary sinusitis, with 
symptoms including nasal congestion, bleeding, and frontal 
headaches.   He recommended that the Veteran's job transfer him 
away from chemical fumes.

The Veteran underwent VA examination in January 2007.  He 
reported improvement in the past with treatment of his allergic 
rhinitis with oral antihistamines, nasal saline, and nasal 
steroids.  His current symptoms included frequent interference 
with breathing through the nose because of allergy flare ups, but 
he denied purulent discharge or dyspnea on exertion.  He 
explained that he experienced allergy attacks every few days that 
last about 24 hours.  Physical examination disclosed the presence 
of mildly boggy mucosa with severe septal deviation.  There was 
no purulent drainage, and the oral cavity and oropharynx were 
clear.

At his January 2007 and April 2009 hearings, the Veteran 
testified that he used medication for the alleviation of his 
allergic rhinitis.  He indicated that he was never told he had an 
obstruction in his nasal passageways.

During an October 2009 VA examination, the Veteran reported a 
history of symptoms including sore throat, nasal congestion, and 
nasal itching.  He noted that he frequently experienced hives 
around his eyes and face.  He explained that he used strips over 
his nose to decrease congestion, as well as the daily use of 
flonase and saline sprays with substantial relief.  He reported 
experiencing daily postnasal drainage, but denied rhinorrhea.   
Physical examination showed healthy appearing mucosa with no 
masses, lesions, or polyps.  There was septal deviation to the 
right.  The mouth oropharynx was clear, with no exudate or 
erythema.  The examiner concluded that there was no evidence of 
polypoid tissue.  In an addendum, the examiner explained that the 
Veteran's septal deviation was minimal, and therefore that any 
obstruction was minimal, and was less than 50 percent on the 
right.

The RO evaluated the Veteran's allergic rhinitis as 
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6522.  Under that code, allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one side, 
is rated as 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  

The General Rating Formula for sinusitis provides a 
noncompensable rating for sinusitis that is detected by X-ray 
only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 
and Note. 

The Veteran's allergic rhinitis is productive of congestion, 
headaches, and head pain.  Although the January 2007 examiner 
described the septal deviation as severe, the October 2009 
examiner clarified that the obstruction involved actually was 
slight, and did not equate to even 50 percent of the passageway 
blocked.  The Veteran himself has denied ever having been told of 
an obstruction in his nasal passageways.  Nor has clinical 
examination or X-ray studies identified the presence of any nasal 
polyps.  The October 2009 examiner specifically noted the absence 
of polypoid tissue.  Accordingly, a compensable evaluation under 
DC 6522 is not warranted.

Dr. J.P.M. in May 1977 referenced the presence of secondary 
sinusitis.  Notably, however, none of the extensive treatment 
records on file show further episodes of sinusitis, and neither 
the January 2007 examiner nor the October 2009 examiner suggested 
that the Veteran's allergic rhinitis continued to be associated 
with episodes of sinusitis.  The Veteran himself has not 
suggested that he has had sinusitis since 1977, and certainly has 
not mentioned the need for antibiotics in connection with his 
nasal symptoms.  Nor has he demonstrated any evidence of purulent 
discharge or crusting when examined.  In short, even with 
consideration of the headache and head pain complaints, the 
Veteran's disability picture does not more nearly approximate the 
criteria for a compensable rating under the codes for evaluating 
sinusitis.

Accordingly, the Veteran is not entitled to assignment of a 
compensable rating for allergic rhinitis.  38 C.F.R. § 4.3.  The 
Board moreover finds that none of the evidence of record supports 
assignment of a higher rating for any discrete period involved in 
this appeal.  See Fenderson.

The Board has also considered whether the Veteran is entitled to 
a higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards.  The symptoms associated 
with the allergic rhinitis are reasonably contemplated by the 
noncompensable evaluation.  That is, the appropriate diagnostic 
code contemplates a compensable rating where there is obstruction 
of the nasal passageways to an extent, or polyps.  The record 
shows the Veteran does have obstruction in one passageway, but 
not to the requisite extent, and he has no polyps.  He has 
headaches and head  pain, which are not specifically contemplated 
by DC 6522, but in looking at alternative diagnostic codes, those 
symptoms still are contemplated in the noncompensable evaluation 
assigned the disorder.

The Veteran does not contend that the referenced disorder 
interferes with his employment.  He has been unemployed since 
1991, but he explained at his October 2009 VA examination that he 
retired because of equilibrium problems.  This is corroborated by 
contemporaneous private medical records.  Nor does the evidence 
show marked interference with employment, or show that he 
required frequent hospitalization for the disorder.  In short, 
there are no legitimate grounds for consideration of assignment 
of an extra-schedular rating, to include referring this case to 
the Director of VA's Compensation and Pension Service for extra-
schedular consideration. 

Although the Veteran has been unemployed since 1991, the Board 
again points out that the treatment records, and the Veteran 
himself, indicate that he stopped working on account of a 
nonservice-connected disorder.  He does not allege, and the 
record does not suggest, that he is unable to obtain or maintain 
gainful employment on account of his allergic rhinitis.  The 
Board accordingly finds that the matter of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is not before the Board.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the service connection issue, substantially 
compliant notice was sent in February 2005, November 2005, March 
2006, and September 2009 and the claim was readjudicated in a 
January 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.
  
With regard to the increased rating issue, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of December 30, 2004, the date of his claim, and a 
noncompensable rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  At his April 2009 
hearing, the Veteran indicated that he was treated by a Dr. H. in 
the past, but he explained that Dr. H.'s records were no longer 
available.  

The Veteran has also insisted that his service treatment records 
are incomplete, because they do not document his claimed 
frostbite injuries in January or February of 1957.  He demands 
that VA contact certain unspecified locations in Korea, Iwo Jima 
and Japan to obtain missing records.  He notes that he was known 
by a different last name while in service.  The Board has 
carefully reviewed the service treatment records, and first 
points out that his change in name after service is irrelevant.  
The records are all under his former name, and a document in the 
personnel records makes clear that the U.S. military does not 
have any records under his current name.  In other words, the 
record shows that the RO searched for and received service 
treatment and personnel records under the appropriate name.

The Board next points out that the service treatment records 
appear complete on their face.  Although the records do not 
contain entries for January and February of 1957, entries for the 
surrounding months are recorded, and do not reference 
hospitalization or treatment for frostbite.  Nor do the remaining 
records document complaints of lower extremity numbness the 
Veteran now contends was present since February 1957.  The 
service treatment records cover the entire span of his service, 
and do not appear incomplete in any manner.  In short, the only 
indication that they may be incomplete is the Veteran's own 
assertion that they are incomplete because they fail to support 
his claim.  The absence of entries reflecting treatment or 
complaints of frostbite are equally consistent with the Veteran 
never having received frostbite or a cold injury in service.  As 
explained above, the Board has found the Veteran's account of a 
cold injury in service to lack credibility.  The Board finds that 
the service treatment records in this case are complete, and that 
further efforts to obtain service treatment records for the 
Veteran would be futile.  

The Veteran has also requested that VA obtain his "flight 
records."  It is unclear as to precisely what records he means 
or their relevance, but to the extent he means medical records 
generated during service, as already explained, the Board is 
satisfied the record includes his complete service treatment 
records.  The Veteran has not otherwise identified any 
outstanding evidence to obtain.  38 U.S.C.A. § 5103A.  

The record also reflects that the Veteran was afforded VA 
examinations in January 2007 and October 2009 in connection with 
his claims.  The examination for allergic rhinitis in October 
2009, when considered in conjunction with an addendum provided by 
the examiner, included the pertinent findings for evaluating the 
severity of the disorder under the appropriate diagnostic code.  
The examination for frostbite also provided appropriate findings, 
and included an addendum explaining that the claims file was 
reviewed, and offering a medical opinion concerning the etiology 
of the claimed condition.  The Board finds that the examinations 
are adequate for the purpose of adjudicating the claims on 
appeal, and the Veteran does not contend otherwise.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

ORDER

Service connection for residuals of frostbite to the lower 
extremities is denied.

An initial compensable rating for allergic rhinitis is denied. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


